Citation Nr: 1437026	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for flat feet.  

2.  Entitlement to service connection for a bilateral toe disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 1979 and January 1991 to April 1991.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied reopening a claim for bilateral flat feet and denied entitlement to service connection for bilateral toe and ankle disabilities.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In July 2013 the Veteran testified at a Board video-conference hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the July 2013 hearing transcript.  

The issues of entitlement to service connection for a bilateral toe disability and entitlement to service connection for a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for flat feet.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence added to the record since the April 2006 rating decision is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for flat feet.  


CONCLUSIONS OF LAW

1.  The unappealed April 2006 rating decision that denied service connection for flat feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for flat feet.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  This duty was satisfied by way of a letter dated November 2009. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination in regards to reopening his claim for flat feet.  However, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in regards to this issue.  38 C.F.R. § 3.159(c)(4)(iii) (2013).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and solicited testimony that treatment records regarding the Veteran's bunionectomy are unavailable as the doctor has passed away.  Additionally, the undersigned clarified the Veteran's contentions and reported history of injury and onset of symptoms.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In an April 2006 rating decision, the RO denied the Veteran's claim for service connection for flat feet and pointed to the April 2006 VA examination that found tenderness, soreness, and lost arches.  The RO noted that simple flattening of the arches without evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness was a congenital abnormality and not subject to service connection.  

The Veteran was notified of that decision and of her appellate rights by way of a letter sent to her on April 24, 2006.  She did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence at the time of the August 1985 rating decision included the Veteran's service treatment records which show that the Veteran was placed on physical profiles due to her feet and was noted as having pes planus on her March 1991 separation report of medical examination for her second period of active military service; and an April 2006 VA examination where the Veteran reported the onset of foot problems in service and the examiner diagnosed bilateral flat feet and concluded that any relationship between the Veteran's flat feet and service would be speculative.  

The Veteran submitted an application to reopen her claim in October 2009.  The evidence submitted since the April 2006 rating decision includes private treatment records dated December 1991 to January 2011; SSA records; a statement by the Veteran that she had flat feet before service but they did not bother her until after training; buddy statements reporting how the Veteran suffered from feet problems in-service and was placed on physical profile due to her feet; and the June 2013 Board hearing transcript in which the Veteran reported that she did not have any problems with her feet before service.  

The Board finds that some of the evidence received since the April 2006 rating decision is new in that it was not previously of record.  However, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  The Board notes that the new treatment records, statements, and testimony do not provide evidence that the Veteran's flat feet condition is not a congenital or developmental defect that occurred in service and/or was caused by her active service.  Instead, the newly submitted evidence that the Veteran's feet problems had their onset in service and that she was placed on physical profile due to her feet problems were considered in the previous rating decision as the Veteran reported at the April 2006 VA examination that her foot problems began in-service and the Veteran's service treatment records show that the Veteran was placed on physical profile due to her feet.  
In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for flat feet.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for flat feet, and the Veteran's claim to reopen is denied.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for flat feet and the appeal is denied.


REMAND

In regards to the Veteran's claim for a bilateral toe disability, the Veteran is currently diagnosed with arthritic changes in the first metarsophalangeal joints and mild degenerative changes in the interphalangeal joints of the right foot.  The Veteran is also diagnosed with moderate arthritic changes in the first metatarsophalangeal joint with mild hallux valgus deformity of the left foot.  

Service treatment records from her reserve period of service show that on a June 1984 quadrennial report of medical examination the Veteran was noted as having a non-healing granuloma of the left foot secondary to a bunionectomy and cold injury.  A June 20, 1984, service treatment record shows that the Veteran needed a profile for a surgery she had on her left foot approximately one year prior.  A January 1991 enlistment report of medical history for the Veteran's second period of service shows that the Veteran reported a history of foot trouble and the examiner noted that the Veteran had a bilateral bunionectomy in 1985.  

On her May 2010 notice of disagreement, the Veteran reported that she suffered from foot pain during basic training and when she returned home from training she continued to have problems with her feet.  The Veteran reported that she had surgery in May 1980 to correct the bunions on her feet.  
Although the exact date of the Veteran's bilateral bunionectomy is unclear, the Board finds that based on the close proximity to her separation from her first period of active service, her reports of continued pain after her first period of service, and the Veteran's current diagnoses, a VA medical opinion is required to determine the etiology of her bilateral foot disability this disorder.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In regards to the Veteran's claim for a bilateral ankle disability, the Board notes that the Veteran is currently diagnosed with bilateral Achilles tendinitis and tibial tendinitis, as evidenced by July 2009 and March 2010 private treatment records.  The Veteran is also diagnosed with arthritis changes of the left ankle as evidenced by a January 2011 private treatment record.  

Service treatment records show that on August 29, 1979, the Veteran was treated for right leg pain for the prior two days which hurt when running.   The Veteran reported that she felt as if something pulled.  The examiner diagnosed Achilles tendinitis and prescribed pain medication.

An August 1995 private treatment record shows that the Veteran was diagnosed with Achilles bursitis.

As the Veteran has in-service, post- service, and a current diagnoses of Achilles tendinitis/bursitis, the Board finds that a VA medical opinion is also required to determine the etiology of this disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's bilateral toe and bilateral ankle disabilities.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary. 

In regards to the Veteran's claim for a bilateral toe disability, the examiner should diagnose all current bilateral toe conditions.  The examiner must reconcile any diagnoses that conflict with the evidence of record showing arthritic changes in the first metarsophalangeal joints, mild degenerative changes in the interphalangeal joints of the right foot and moderate arthritic changes in the first metatarsophalangeal joint with mild hallux valgus deformity of the left foot, as diagnosed in January 2011. 

The examiner should then address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral toe condition(s), are related to the Veteran's active military service?

The examiner should discuss the significance, if any, of the Veteran's bunionectomy, after her first period of active military service.  The Board also advises the examiner of the Veteran's private treatment for injuries to her feet in 1997, 2002, 2007, and 2008.   

In regards to the Veteran's claim for a bilateral ankle disability, the examiner should diagnose all current bilateral ankle conditions.  The examiner must reconcile any diagnoses that conflict with the evidence of record showing Achilles tendinitis, tibial tendinitis, and arthritic changes of the left ankle, as diagnosed in July 2009, March 2010 and January 2011, respectively.  

The examiner should then address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ankle condition(s) are related to the Veteran's active military service, to include the in-service diagnosis of Achilles tendinitis?

The Board advises the examiner of the Veteran's private treatment for injuries to her ankles in 1991, 1996, 1996, and 2002.   

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


